Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 6, 2007 MAGUIRE PROPERTIES, INC. (Exact name of registrant as specified in its charter) Maryland (State or other jurisdiction of incorporation) 001-31717 (Commission File Number) 04-3692625 (IRS Employer Identification Number) 1733 Ocean Avenue, Suite 400 Santa Monica, California (Address of principal executive offices) 90401 (Zip Code) (Registrant’s telephone number, including area code) 310-857-1100 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 2.02Results of Operations and Financial Condition. ITEM 7.01Regulation FD Disclosure. ITEM 9.01Financial Statements and Exhibits. SIGNATURES EXHIBIT 99.1 Press release dated November 6, 2007 regarding third quarter 2007 earnings EXHIBIT 99.2 Supplemental Operating and Financial Data for the quarter ended September 30, 2007 Table of Contents Section 2 - Financial Information Item 2.02 Results of Operations and Financial Condition. OnNovember 6, 2007, Maguire Properties, Inc. (the “Company”) issued a press release regarding its third quarter 2007 financial results.This press release refers to certain supplemental information that is available on our website, free of charge, at www.maguireproperties.com.A copy of the press release and the related supplemental information are furnished herewith as Exhibits 99.1 and 99.2, respectively.These exhibits are incorporated herein by reference. Exhibits 99.1 and 99.2 are being furnished pursuant to Item 2.02 and shall not be deemed “filed” for any purpose, including for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section.The information in this Current Report on Form 8-K shall not be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act regardless of any general incorporation language in such filing. Non-GAAP Supplemental Measures In our third quarter 2007 press release and supplemental information, we include certain non-GAAP supplemental measures: Funds from Operations (“FFO”), Adjusted Funds from Operations (“AFFO”), Earnings before Interest, Income Taxes, Depreciation and Amortization (“EBITDA”) and coverage ratios.The methods used to calculate these non-GAAP supplemental measures and management’s reasons for presenting them are described below. Funds from Operations - FFO is a widely recognized measure of REIT performance.We calculate FFO as defined by the National Association of Real Estate Investment Trusts, or NAREIT.FFO represents net income (loss) (as computed in accordance with accounting principles generally accepted in the United States of America, or GAAP), excluding gains (or losses) from disposition of property, extraordinary items, real estate-related depreciation and amortization (including capitalized leasing expenses, tenant allowances or improvements and excluding amortization of deferred financing costs) and after adjustments for unconsolidated partnerships and joint ventures. Management uses FFO as a supplemental performance measure because, in excluding real estate-related depreciation and amortization, gains (or losses) from property dispositions and extraordinary items, it provides a performance measure that, when compared year over year, captures trends in occupancy rates, rental rates and operating costs.We also believe that, as a widely recognized measure of the performance of REITs, FFO will be used by investors as a basis to compare our operating performance with that of other REITs. Management also uses FFO before losses from the early extinguishment of debt as a supplemental performance measure because these losses create significant earnings volatility which in turn results in less comparability between reporting periods and less predictability regarding future earnings potential.These losses represent costs to extinguish debt prior to the stated maturity and the write off of unamortized loan costs on the date of extinguishment.The decision to extinguish debt prior to its maturity generally results from (i) the assumption of debt in connection with property acquisitions that is priced or structured at less than desirable terms (for example, a floating interest rate instead of a fixed interest rate), (ii) short-term bridge financing obtained in connection with the acquisition of a property or portfolio of properties until such time as the company completes its long-term financing strategy, (iii) the early repayment of debt associated with properties disposed of or (iv) the restructuring or replacement of corporate level financing to Table of Contents accommodate property acquisitions.Consequently, management views these losses as costs to complete the respective acquisition or disposition of properties. However, because FFO excludes depreciation and amortization and captures neither the changes in the value of our properties that result from use or market conditions nor the level of capital expenditures and leasing commissions necessary to maintain the operating performance of our properties, all of which have real economic effect and could materially impact our results of operations, the utility of FFO as a measure of our performance is limited.Other equity REITs may not calculate FFO in accordance with the NAREIT definition and, accordingly, our FFO may not be comparable to such other equity REITs’
